DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks filed 12/1/2021, with respect to the specification and drawing objections as well as the rejection of claims 30-32 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The corresponding objections and rejection(s) have been withdrawn. 
Applicant's arguments regarding the rejection over Hensel have been fully considered but they are moot in view of the new ground of rejection.
Regarding the phrase “flat ring shaped member”, in light of Applicant’s arguments, this claim limitation is interpreted as referring to the drawing-in lamellas 61 forming a cylindrical shape. 
Applicant should also review the language in withdrawn claims 36-41, such that if claim 30 is placed in condition for allowance, claims 36-41 may be rejoined and the application be allowed without additional issues being present in these claims.
Specification
The disclosure is objected to because of the following informalities:
On page 1, lines 22, 26, 32 , “drying-in” should read --drawing-in--;
On page 2, line 2, “fil” should read --fill”;
On page 16, lines 27, 27 and 31, “former is 1” should read --former 1--;
On page 17, line 1, “winding 1” should read --former 1--.
Appropriate correction is required.
Claim Objections
Claims 30-32 are objected to because of the following informalities:  In claim 30, line 6, “ring shaped” should read --ring-shaped--; in claim 30, line 12, “wherein the winding device (50) being” should read --the winding device (50) being-- or --where in the winding device (50) is--; in claim 31, lines 1 and 2, “wherein the winding device being” should read --the winding device being-- or --where in the winding device is--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hensel (US5232026A) in view of Duricic (DE102013221205A1).
Hensel reads on the claims as follows (limitations not disclosed by Hensel are crossed out, below):
Claim 30. A winding device (see Fig. 1) having a coil former (16), for winding conductor wire (40) so as to form coil windings, which has a coil former front part and a coil former rear part (the two parts can be seen in the top view in Figs. 2 and 3), wherein the coil former front part and the coil former rear part by way of a circumferential face define for the conductor wire a helical winding path (on the outer surface of the former 16) about a helix axis (18) and which coil former is mounted on a rotary drive (see Fig. 1; see col. 3, lns. 24-35), and having a drawing-in tool (14) which has a flat ring shaped member formed from drawing-in lamellas (see Figs. 2 and 3; the individual lamellas can be seen from above) which are aligned so as to be parallel and geodetically vertical, wherein the coil former and the drawing-in tool are mounted so as to be mutually movable in such a manner that a coil winding that is wound from conductor wire on the coil former is capable of being placed from above about one or part of the drawing-in lamellas (see col. 4, lns. 13-34); 

Hensel discloses the claimed invention except for the limitations crossed out in claim 30 and the limitations of claims 31 and 32. 
Duricic discloses in Figure 1 a winding device with a coil former (26) which is mounted on a rotary drive, the winding device being configured for rotating a placing pattern of a plurality of parallel conductor wires (22) by 180 degrees. After winding the parallel wires of a first winding element 30 for a first stator slot 48 on a first winding template segment 40, before starting winding parallel wires of a second winding element 34 for a second slot 50 on a second winding template segment 42, a turning device 24 rotates by 180 degrees the placing pattern of wires (see para. [0033]. [0034], [0040] and [0041]). The turning device 24 includes a guide 60 at the wire input side, and a second guide 62 at the wire output side. The holding element 68 can be rotated by means of the gears 74, 76, to cause the wire placing pattern to be reversed. See para. [0042]. The turning device 24 couplies infeeding of conductor wires to reversing thereof such that the infeeding of conductor wires conjointly with said reversing installation thereof is pivotable [see para. [0022]) in a reciprocating manner about a pivot axis which lies in the center of a plurality of parallel conductor wires. The rotating of the wire arranging pattern results in lower current displacement and improved temperature behavior (see para. [0013]). 
In view of the teachings of Duricic, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the apparatus of Hensel such that the wire guide 42 is replaced with a turning device as disclosed by Duricic, such that the arranging pattern of the parallel wires may be reversed by 180 degrees. Duricic discloses reversing the pattern whenever starting winding on a new winding template segment (i.e. on a new one of the steps of former 16 in Hensel). Therefore, the twists would inherently be outside of the slots. Regarding the rotating being after each half or full revolution, it is deemed one of ordinary skill in the art would have found it obvious to adjust the number of twists, e.g. whether after each turn, or after several turns. In para. [0020] Hensel suggests it is possible for wires “to have different order of arrangement within one and the same slot, which can possibly have a beneficial effect on reducing the current displacement.” Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to at least try reversing every layer of wires, on a particular former step, such that the pattern of each layer is reversed, as a matter of discovering the optimum number of pattern reversals, to maximize the beneficial effects of this technique. It should be noted that reversing the placing pattern every turn results in the twists being outside the corresponding slot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729